ST. PAUL, J.
I respectfully dissent, except as to so much of the claim as was con-*903eluded by the former refusal of plaintiff’s application for a rehearing. That, of course, is final. But as to that part of the claim not concluded thereby, I do not think the, plea of prescription good. The proposition that a judgment of this court is a judgment at all until a rehearing is finally refused is wholly untenable.' It is so little a judgment that the clerk cannot even furnish an official copy thereof (C. P. art. 911) ; and it is of record that a judgment of this court, rendered on January 5, 1920, was pending-on various applications for rehearing from January 5, 1920, until February 17, 1922. See Frost-Johnson Lumber Co. v. Heirs of Salling et al. (Our No. 22916) 91 South. 207.1 Of course, the judgment in that shape was not worth the paper on which it was written. Nobody for a moment thought so; otherwise several hundred pages of briefs and many hours of oral argument (not to mention the time of the judges) were wholly wasted upon the whole subject-matter.

 Ante, p. 756.